[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (NO. 106)
Defendant First Specialty Insurance Company ("First Specialty") moves to strike the third count of the amended complaint filed by plaintiff Main Street Holding Company. In the third count, the plaintiff alleges First Specialty committed an unfair trade practice by engaging in unfair claim settlement practices in violation of the Connecticut Unfair Insurance Practices Act, Gen. Stat. §§ 38a-815 and 38a-816 (6) ("CUIPA"). The plaintiff claims that its allegations are sufficient.
This court finds that the third count, when shorn of the legal conclusions that merely parrot the language of § 38-816 (6), only show improper conduct in the settlement of one insurance claim. The improper handling of one claim does not show that First Specialty engaged in improper conduct with such frequency as to constitute a general business practice. Accordingly, this court concludes that the plaintiff has failed to allege a CUIPA violation. Because the plaintiff has failed to allege a CUIPA violation in the third court, its claim that First Specialty committed an unfair trade practice, see Gen. Stat. § 42-110 et seq., by violating CUIPA must be stricken. Defendant First Specialty's motion to strike the claim asserted against it in the third count is granted.
___________________ THIM, J. CT Page 1200